Citation Nr: 1442131	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-44  099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating higher than 10 percent for tinnitus.

4.  Entitlement to an effective date earlier than October 14, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to November 1978, and from October 1990 to May 1991, with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  February 2009 and January 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  Following the hearing, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The claim for entitlement to service connection for a disorder manifested by dizziness, and a claim for an increased rating for PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013). 

The claim of entitlement to service connection for bilateral hearing loss, and the claim for an effective date earlier than October 14, 2008 for the grant of service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1999 rating decision denied service connection for headaches; the Veteran did not appeal that decision.

2.  The additional evidence presented since the June 1999 rating decision is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim for headaches, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's service-connected tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision that denied the claim of service connection headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an evaluation in excess of 10 percent for the Veteran's tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice for the headache claim was provided in a July 2010 letter.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   

With regard to the claim for a higher rating for tinnitus, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the symptomatology and treatment history for his claimed conditions.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  The testimony reflects that the record was held open for 60 days for submission of evidence in support of the Veteran's claims.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, and available private and VA treatment records, have been obtained.  With regard to the Veteran's application to reopen the claim for service connection for headaches, the Board notes that a VA medical examination or medical opinion is not required unless new and material evidence is presented, and that is not the case here.  38 C.F.R. § 3.159(c)(4)(iii) (2013).  Moreover, the Veteran is in receipt of the maximum schedular rating for tinnitus, and there is no competent evidence suggesting the schedular criteria are inadequate for evaluating his tinnitus.  Accordingly, a VA examination is not required.  Id.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

New and Material Evidence

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

By way of history, in a rating decision in March 1995 the RO denied the Veteran's claim for service connection for headaches because the evidence failed to show   that his headaches were incurred in or caused by service.  In June 1999, the RO continued the denial of the Veteran's claim.  Specifically, the RO noted that the Veteran's headaches were not noted during his active duty service and did not become manifest to a compensable degree due to an undiagnosed illness after the Veteran's return from the Gulf War.  The Veteran was informed of the decision and of his appellate rights, but did not appeal the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  38 U.S.C.A. § 7105 (West 2013); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  
In April 2010, the Veteran again requested that the issue of entitlement to service connection for headaches be reopened.

Generally, a claim that has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered at the time of the 1999 rating decision that denied the service connection for headaches consists of the service treatment records, service personnel records, VA examination reports, as well as post-service VA treatment records.  The service treatment records failed to show a diagnosis or treatment for   a headaches disability.  A November 1994 VA neurological examination report recorded an impression of vascular tension headache syndrome without evidence of significant neurologic dysfunction.  The Veteran reported onset of headaches 18 months earlier.  A VA general examination report also dated in November 1994, recorded the Veteran's report of left supraorbital and left occipital headaches that had onset in 1991.  A diagnosis of headaches was recorded.  Also in the record were statements from the Veteran asserting that the current headaches were associated with service.

The evidence received since the prior final denial includes additional statements  and testimony from the Veteran and VA treatment records.  However, none of the medical evidence received associates the Veteran's headaches to his service.  In this regard, VA treatment records show ongoing treatment for headaches, variously diagnosed as tension headaches and migraines.  During his October 2013 hearing, the Veteran testified that his current headaches had onset within one year of discharge from active duty in 1991, for which he reportedly sought treatment at  that time.  

Upon review of the record, the Board finds that new and material evidence has 
not been received to reopen the claim.  In this regard, the VA treatment records, while "new" as they were not before previous decisionmakers, are not "material" for purposes of reopening the claim because the records do not relate to the basis for the prior final denial - evidence that the claimed disability was incurred in service or is otherwise related to any aspect of his service.  Hence, they are not material.  

With regard to the Veteran's statements and testimony, the Board finds such assertions as to the onset are not new.  Specifically, the Veteran's assertion that his headaches had onset shortly after he left service was considered in the prior final denial of the claim.  Additionally, as headaches are not a chronic disease for purposes of presumptive service connection under 38 C.F.R. § 3.309(a), an assertion that the claimed disability began within a year after discharge from  service is not material.  

Under these circumstances, the Board concludes that the criteria for reopening the claim of service connection for headaches are not met, and the claim remains denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen  the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  


Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tinnitus is evaluated under Diagnostic Code 6260, which provides that only a single evaluation for recurrent tinnitus will be assigned, whether the sound is perceived in one ear, both ears or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2013).  This is the maximum schedular evaluation assignable for that condition. 

The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

In view of the foregoing, the Board concludes that Diagnostic Code 6260 precludes a schedular evaluation in excess of 10 percent for tinnitus.  

The Board has considered whether the Veteran's service-connected tinnitus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials 
for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board notes that the schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.      Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  While the Veteran has mentioned experiencing dizziness, he testified that he had no idea whether it was related to tinnitus or not.  Regardless, the Veteran does not contend and the record does not suggest that tinnitus symptomatology requires frequent hospitalization or causes marked interference with employment.  As such, the Board concludes that referral for extraschedular consideration is not warranted.  Id.  

As a final point, the Board notes that there is no indication that the Veteran is unemployed, nor is there evidence or argument that the Veteran's service-connected tinnitus renders him unemployable.  As such, a claim for a total disability based on individual unemployability (TDIU) due to the service-connected disabilities under consideration has not reasonably been raised, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.

ORDER

As new and material evidence has not been presented, the claim for service connection for headaches is not reopened, and the appeal is denied.

An initial rating higher than 10 percent for tinnitus is denied.


REMAND

The Veteran's claim for service connection for bilateral hearing loss was denied because the audiometric test results showed he did not meet the threshold minimum requirements for hearing loss disability under 38 C.F.R. § 3.385.  The most recent audiological examination is almost four years old and the Veteran maintains that his bilateral hearing acuity has worsened.  Accordingly, a new examination is necessary to assess the current extent and severity of his hearing loss is warranted.

The Veteran's representative has raised the issue of whether there was clear         and unmistakable error (CUE) in an earlier rating decision that denied service connection for a psychiatric disorder.  The Veteran, in his April 2009 notice of disagreement, noted that he had first requested service connection for PTSD in 1999 in connection with his claim for service connection for depression.  He asserts that his service connection for PTSD should be effective from the date of his initial claim for service connection for a psychiatric disorder in 1994.  This newly raised claim is inextricably intertwined with the earlier effective date claim on appeal, as adjudication of the new claim may affect the effective date of the award of service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a decision as to the earlier effective date claim must be deferred pending the outcome of the CUE claim.

The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the AOJ in the first instance. Thus, the CUE claim should not be returned to the Board unless properly appealed. See 38 C.F.R. § 20.200 (2013).

On remand, relevant ongoing medical records, if any, should also be obtained.
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant ongoing VA treatment records dating since October 2013.  If no relevant records exist, the Veteran should be notified of such.

2.  Schedule a VA examination to reassess the severity of the Veteran's hearing loss to determine whether he now meets the criteria for a hearing loss disability for VA purposes.  If he does, the examiner should opine on whether the current hearing loss disability is at least as likely as not the result of the noise exposure and consequent acoustic trauma the Veteran sustained    during his military service.  

3.  Adjudicate the Veteran's claim of clear and unmistakable error in a prior denial of service connection for a psychiatric disability.  If the claim is denied, he must be provided full notice of his appellate rights.  The issue should not be returned to the Board unless the decision is properly appealed. 

4.  Then, the AOJ should readjudicate the claims for service connection for hearing loss and entitlement to an earlier effective date for the award of service connection for  PTSD.  If these claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


